Citation Nr: 1450422	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-36 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral flatfoot, acquired.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO denied an increased rating in excess of 30 percent for flatfoot.  In March 2014, the Board remanded the case for additional development.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for polysensory neuropathy and hammer toes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Throughout the period of appeal, the Veteran's bilateral flat foot disability was no more than severe, manifested by pain on use not relieved by orthotics, inward bowing of the Achilles tendon, and decreased arch height; and was not manifested by marked deformity, characteristic callosities, extreme tenderness of plantar surfaces of the feet, inward displacement or severe spasm of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral flat foot were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Veteran was provided with a VCAA letter that fully satisfied the duty to notify provisions in September 2009.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran when necessary to evaluate the severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO last provided the Veteran with a VA examination with regard to his service-connected flat foot disability in May 2014.  There is no objective evidence indicating that there has been a material change in the severity of the disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  In this matter, the Board notes that the Veteran has had opportunities to indicate that there has been a material change in his flat foot disability and has not done so since May 2014.  As the Veteran has not asserted that there has been a material change in his flat foot disability on appeal since his last VA examination, the Board will decide the issue on appeal based on the evidence of record. 

Additionally, the report of the May 2014 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information obtained during this examination is sufficient to rate the Veteran's disability under the appropriate diagnostic criteria.  In light of the foregoing, the Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the March 2014 remand instructions, the Board instructed that after treatment records had been obtained and a VA examination performed, the issue on appeal should be readjudicated by a Decision Review Officer (DRO).  In response to the March 2014 remand, the Appeals Management Center obtained treatment records and associated them with the VBMS folder.  A VA examination was performed in May 2014.  Then, the issue was readjudicated by means of a Supplemental Statement of the Case (SSOC) in September 2014.  Although it is not clear if the September 2014 SSOC was prepared by a DRO, the Veteran was afforded proper due process in that the claim was readjudicated before it returned to the Board.  In light of the aforementioned actions, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Service connection was originally awarded for symptomatic mild pes planus by means of a December 1978 RO decision, with a noncompensable disability rating.  An increased rating of 30 percent was awarded in a January 2004 rating decision.  The Veteran filed his current claim for an increased rating in September 2009.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

The Veteran's current 30 percent rating for bilateral flatfoot has been rated pursuant to Diagnostic Code 5276 (flatfoot).

Diagnostic Code 5276 (flatfoot) provides a 10 percent disability rating where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent disability ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent disability ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, because Diagnostic Code 5276 is not predicated on a limited range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

VA podiatry notes from September 2008 and March 2009 contains the Veteran's complaints of tingling and numbness in his feet.  The examiner observed that the Veteran was unable to ambulate, and the Veteran commented that he had multiple hip surgeries in the past.

In September 2009, the Veteran told a VA podiatrist that he had pain in his feet both during the day and night.  He said he was unable to tolerate wearing his diabetic shoes and was only comfortable wearing slippers.  He reported experiencing tingling and numbness in his feet, and the examiner remarked that the Veteran had spinal stenosis and radiculopathy.  There was a decreased medial arch with weight bearing.

On VA compensation and pension examination in September 2009, it was noted that the Veteran had a history of multiple bilateral hip surgeries, and he also had bilateral severe osteoarthritis of his knees.  The Veteran complained of bilateral pain in the balls of his feet with numbness in his toes.  He commented that his feet ached so badly at night that he had to get out of bed and sleep in a chair.  It was noted that the Veteran no longer walked or stood due to his hips, feet, and knees.  The report indicates that the Veteran denied experiencing foot weakness, stiffness, heat, redness, fatigability, and lack of endurance.  No flare-ups of joint disease were reported.  The Veteran had previously been issued corrective shoes, but he stopped using them because they hurt.  

The examiner remarked that the Veteran was non-ambulatory due to other comorbidities, although the foot symptoms contributed to the lack of mobility.  The examiner found evidence of painful motion and tenderness in the bilateral arch area, although there was no instability or weakness.  No callosities, breakdown, or unusual shoe wear pattern was noted.  The arches were preserved, and the alignment of the Achilles tendon was normal.  The examiner was unable to assess weight-bearing, as the Veteran was unable to stand.  The diagnosis given was pes planus bilaterally.  The examiner opined that the pes planus coupled with his other multiple orthopedic issues caused the Veteran moderate to severe residual functional impairments.

In September 2009, the Veteran underwent VA examination for housebound status or permanent need for regular aid and attendance.  The report reflects that the Veteran had severe degenerative joint disease and osteoarthritis of the bilateral hips, knees, shoulders, and feet.  The examiner noted that the Veteran was non-ambulatory due to the severe osteoarthritis in his bilateral hips, shoulders, and knees.  There was bilateral hip pain, knee pain, and foot pain with weightbearing, and the Veteran was unable to ambulate more than three or four steps.

On VA podiatry follow-up care in March 2010, the examiner noted spinal stenosis and radiculopathy.  The Veteran again complained of foot pain, tingling, and numbness.  The examiner observed pain on palpation and with the range of motion.

In August 2010, the Veteran remarked that both of his feet were numb, and he was in a wheelchair 80 percent of the time.  He said that his pain caused sleep difficulties, and he could not sit for long periods of time.  He had a nurse's aide who helped him to shower and clean his room.

A VA podiatry note from December 2011 indicates that the Veteran had burning, tingling, and numbness in his feet.  He denied symptoms of claudication.  The examiner found mild pain on palpation under the metatarsals and no pain with ranges of motion.

The Veteran complained to a VA podiatrist in April 2014 of increasing neuropathic pain.  In May 2014, a VA podiatrist issued the Veteran shoes and advised him regarding breaking them in.

On VA compensation and pension examination in April 2014, the Veteran said that his diagnosed diabetes mellitus, type 2, did not impact the numbness in his feet.  He experienced pain in the balls of his feet and had chronic numbness in the pedal digits.  No flare-ups were reported.  The examiner noted that the Veteran was unable to stand or walk for any appreciable distance due to his bilateral hip pain and in lesser part to his bilateral painful feet.  The foot pain was accentuated on manipulation of the feet.  There were no indications of swelling on use or characteristic calluses.  The Veteran used built-up shoes and orthotics yet remained symptomatic.  The examiner indicated that the Veteran did not have extreme tenderness of the plantar surfaces of the feet, although he had decreased longitudinal arch height on weight-bearing of both feet.  There was objective evidence of a marked deformity and marked pronation of the right of the right foot that was improved by orthopedic shoes or appliances.  The weight-bearing line fell over the medial to great toe on the right side.  There was also inward bowing of the Achilles tendon on both sides, although the examiner specified that the Veteran did not have marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  The examiner further found excess fatigability, pain on movement and weight-bearing, interference with standing, and lack of endurance of both feet.  The examiner indicated that the Veteran used a wheelchair and walker predominantly for his non-service connected painful hips, right knee, and lumbosacral spine.  The examiner concluded that the Veteran's predominant functional limitations were due to his chronic bilateral hip, right knee, and lumbosacral osteoarthritis pain.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds that the Veteran's statements regarding his symptoms are mostly credible.  He has consistently complained of pain, and has used custom orthotics.  He has also consistently complained of numbness and tingling in his feet.  However, the medical evidence reflects that the Veteran has a lumbar spine disability, radiculopathy, and neuropathies.  The Veteran has not been shown to have any medical training, and as such, he has not been shown to be able to competently attribute his symptoms of tingling and numbness to his service-connected flat foot disability, as opposed to the multiple non-service-connected disabilities of record.  As the Veteran has multiple diagnoses of service-connected and non-service-connected disorders, his situation is a medically complex one; as such, the Board finds the evidence from his medical providers to be more probative than the Veteran's own comments concerning which symptomatology is attributable to which disorder.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his bilateral flat foot disability.  The VA examinations revealed that the Veteran's flat foot disability was no more than severe.  The examinations revealed pain on use not relieved by orthotics, inward bowing of the Achilles tendon, and decreased arch height.  There was no objective evidence of characteristic callosities, extreme tenderness of plantar surfaces of the feet, or severe spasm of the tendo Achilles on manipulation.  Thus, the Veteran's symptoms attributable to his bilateral flat foot disability are best characterized as severe.  The medical evidence of record does not support an increased rating.  The Veteran has not claimed that he experiences flare-ups or severe spasms of the tendo Achilles; additionally, the Veteran does not have any additional symptoms which are similar to the criteria listed for pronounced flatfeet.  

The Board considered if a different Diagnostic Code may provide the Veteran with a higher rating, but has found that no higher rating is available.  The evidence does not reflect that the Veteran has hallux rigidus, hallux valgus, weak foot, or metatarsalgia.  See 38 C.F.R. § 4.72, Diagnostic Codes 5277-5281.  There is no evidence of record that the Veteran has malunion or nonunion of bones in his feet, or claw foot to warrant ratings under Diagnostic Codes 5283 and 5278, respectively.  Diagnostic Code 5284 does not provide a rating in excess of 30 percent.  As noted above, the issue of entitlement to service connection for the separate disability of hammer toe has been referred to the agency of original jurisdiction for development.

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the bilateral flat foot disability is inadequate.  As reviewed above, a comparison between the levels of severity and symptomatology of the considered disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors solely attributable to the flatfoot disability such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not indicated that he is unemployed or unemployable as result of his service-connected bilateral flat foot disability.  Additionally, while the Veteran clearly has multiple disabilities which severely affect his mobility, the evidence does not suggest that the Veteran is unemployable because of his service-connected bilateral flat foot disability.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral flatfoot, acquired, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


